Citation Nr: 1637569	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Service connection for a lumbar spine disorder, claimed as secondary to the service-connected left knee disability. 

2.  Service connection for a left hip disorder, claimed as secondary to the service-connected left knee disability. 

3.  Service connection for a right knee disorder, claimed as secondary to the service-connected left knee disability. 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1970 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at September 1996 and March 2010 Decision Review Officer (DRO) hearings, as well as a December 1998 Board hearing before a Veterans Law Judge (VLJ).  The above-referenced hearing transcripts have been associated with the claims file on VBMS.  In August 2015, the Board issued a letter informing the Veteran that the VLJ who presided over the December 1998 Board hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim. 38 C.F.R. 
 §§ 20.707, 20.717 (2015).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with the appeal as to the above-referenced issues.  As the original VLJ is no longer with the Board, the undersigned VLJ has been assigned to this case.

In September 2005, the Board denied the claims on appeal.  Following an appeal by the Veteran to the United States Court of Appeals for Veterans Claims (Court), the Court issued an Order in August 2006 granting a Joint Motion for Remand (JMR) by the parties, vacating the decision and remanding the matters to Board for further action.  

In May 2008, the Board once again denied the claims on appeal.  The Veteran appealed the decision, and the Court issued a March 2009 Order granting the parties' JMR, vacating the May 2008 decision in part and remanding the issues of service connection for lumbar spine, right knee, and left hip disorders for compliance with the terms of the JMR. 

 In a March 2010 decision, the Board once again denied the claims on appeal.  The Veteran appealed the decision, and the Court issued an Order in October 2010 that granted the parties' JMR, vacating the decision and remanding the matters for compliance with the terms of the JMR.

The Board then remanded the case to the RO for actions in compliance with the Court's Order in March 2011, February 2012 and May 2012.  The development included March 2011 and May 2012 requests for "a medical examination by a board of orthopedists, on a fee basis if necessary, . . . in order to determine the nature and likely etiology of the claimed low back, left hip and right knee disorders."  The requested examination was conducted in October 2012. 

In June 2013, the Board denied the claims on appeal.  In a November 2014 Memorandum Decision, the Court vacated the Board's denial of the aforementioned claims.  In pertinent part, the Court determined that the Board provided an inadequate statement of reasons or bases for its reliance upon the October 2012 VA examination.

In September 2015, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain updated VA treatment records, as well as an addendum opinion with respect to the claims or issues on appeal.   Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the September 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A July 2007 VA Form 21-22 shows that the Veteran was represented by an attorney.  In June 2016, that representation was withdrawn by the attorney (representative); therefore, the Veteran is unrepresented in this appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran has current lumbar spine, left hip, and right knee disabilities.

2. The current lumbar spine, left hip, and right knee disabilities are proximately due to service-connected left knee disability


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lumbar spine degenerative disc disease and chronic lumbosacral strain with mild spondylosis of the L5-S1 region, as secondary to the service-connected left knee disability, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left hip degenerative arthritis, as secondary to the service-connected left knee disability, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee osteoarthritis and medial meniscus tear, as secondary to the service-connected left knee disability, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting service connection for lumbar spine degenerative disc disease and chronic lumbosacral strain with mild spondylosis of the L5-S1 region, left hip degenerative arthritis, and right knee osteoarthritis and medial meniscus tear, which constitutes a full grant of the benefits sought on appeal with respect to these issues.  As there remains no aspect of these issues to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for Lumbar Spine, Left Hip, and Right Knee Disabilities

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. At 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Veteran contends that service connection is warranted for lumbar spine, left hip, and right knee disorders as secondary to the service-connected left knee disability.  Specifically, the Veteran asserted that he has left knee instability that causes him to favor the right leg, which has caused the current low back, left hip, and right knee disabilities.  See, e.g., September 1996 DRO hearing transcript. 

The Board finds that the Veteran has current lumbar spine, left hip, and right knee disabilities.  The August 2009 VA examination report shows a diagnosis of degenerative changes of the left hip.  The August 2011 VA examination report shows diagnoses of chronic lumbosacral strain with mild spondylosis of the L5-S1 region, and osteoarthritis of the right knee.  The October 2012 VA examination report shows diagnoses of degenerative disc disease of the lumbar spine, and osteoarthritis and medial meniscus tear of the right knee. 

The Board finds that the evidence is in relative equipoise on the question of whether the current lumbar spine, left hip, and right knee disabilities are proximately due to service-connected left knee disability.  Evidence weighing in favor of this finding of secondary causation includes the March 1996 letter by Dr. C.K. who opined that that the Veteran's low back, left hip, and right knee disabilities are all related to the service-connected left knee disability.  In reaching this conclusion, Dr. C.K. reasoned that the right knee disability began with offloading from the left knee, which precipitated degenerative changes and a meniscal tear, as well as progressive somatic dysfunction involving the sacroiliac joints and piriformis myospasmas secondary to low back pain.  Dr. C.K. explained that the Veteran continued to show significant imbalance in the lumbosacral musculature due to the knee problems.  
Dr. C.K. opined that, had it not been for the left knee disability, the Veteran would have had no problems whatsoever in the low back, right knee, or left hip.  In a November 1998 letter, Dr. C.K. indicated that the Veteran's left knee derangement continued to be the major causative factor in the current chronic pain symptomatology, including low back pain and bilateral lower extremity symptomatology.  Dr. C.K. opined that the Veteran had suffered significant consequences due to the severity and chronicity of the left knee instability, including right knee instability and low back pain with progressive degenerative disc disease. 

Evidence weighing against a finding of secondary causation includes the March 2016 negative addendum opinion as to the relationship between the service-connected left knee disability and the lumbar spine, left hip, and right knee disabilities.  In reaching this opinion, the VA orthopedists reasoned that the knee is a ginglymus or hinge joint, which works in one direction, and that abnormalities of gait can be absorbed by the spheroidal or ball and socket joint of the hip joint which can move in multiple directions.  The VA orthopedists indicated that altered gait is also absorbed by the multimodal correction of the spine, which would protect the contralateral knee from injury.  The VA orthopedists noted that is no medical support to substantiate a connection between the left knee disability and the left hip, right knee, and low back complaints and arthritis.  

The record also contains other VA negative opinions with respect to the relationship between the service-connected left knee disability and the lumbar spine, left hip, and right knee disabilities; however, these opinions were previously found inadequate by the Board or the Court.  Therefore, these VA opinions are not probative on the question of whether the current lumbar spine, left hip, and right knee disabilities are proximately due to service-connected left knee disability. 

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the current lumbar spine, left hip, and right knee disabilities were proximately caused by the service-connected left knee disability.  See 38 U.S.C.A. 


§ 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

Service connection for lumbar spine degenerative disc disease and chronic lumbosacral strain with mild spondylosis of the L5-S1 region, as secondary to the service-connected left knee disability, is granted. 

Service connection for left hip degenerative arthritis, as secondary to the service-connected left knee disability, is granted. 

Service connection for right knee osteoarthritis and medial meniscus tear, as secondary to the service-connected left knee disability, is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


